DETAILED ACTION

This action is in response to the application filed on 6/27/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the energy harvesting circuit being in parallel with the capacitor of claim 1 and the bias circuit of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 1, it’s not clear as to how the energy harvesting circuit is in parallel with the first capacitor because it appears that the energy harvesting circuit comprises the auxiliary winding, the first diode, the first switch and the first capacitor (see paragraph 0038 from the Specification and figure 7 from the drawings). 	Dependent claims 2-3 inherits the deficiencies of independent claim 1 and are therefore also rejected under 35 U.S.C. second paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Matsuda et al. (US Patent 9209698) and Melanson et al. (US 2014/0265916). 	Regarding claim 1, as best understood, AAPA discloses (fig. 1B) an electronic circuitry having primary and secondary sides (two sides of transformer) and comprising: a power converter (power converter in fig. 1B) including: an input voltage source (Vin); a transformer (12) having primary and secondary windings (primary and secondary windings of 12), on the primary and secondary sides (windings located on both sides of the transformer), respectively; a combination of a main switch (22) in parallel with a parasitic capacitor (parallel connection between 22 and 20), the combination being in series with the primary winding on the primary side (series connection of primary winding to parallel connected 22 and 20); and a synchronous rectifier (26) in series with the secondary winding on the secondary side (series connection between 26 and secondary winding); a first auxiliary winding (auxiliary winding of 12) on the secondary side of the transformer. 	AAPA does not discloses a first auxiliary winding in series with a first diode and a first terminal of a first switch; a first capacitor connected between a second terminal of the first switch and a ground; and an energy harvesting circuit disposed in parallel with the first capacitor, wherein the energy harvesting circuit discharges first capacitor. 	Matsuda et al. discloses (see fig. 1) a first auxiliary winding (212) in series with a first diode (51) and a first terminal of a first switch (53). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuitry of AAPA to include the features of Matsuda et al. because it’s used as a means to produce a desired/controlled output, thus increasing operational efficiencies. 	Melanson et al. discloses (see fig. 6) a first capacitor (516) connected between a second terminal of a first switch (terminal of 528) and a ground (connection to ground); and an energy harvesting circuit (514) disposed in parallel with the first capacitor (parallel connection of 514 and 516), wherein the energy harvesting circuit discharges first capacitor (operation of 514 dissipating excess energy from 516. See paragraph 0043 states “When the voltage VDD exceeds the Zener breakdown voltage V.sub.z1, the Zener diode 514 conducts, and any portion of excess energy received after the capacitor 516 charges to the Zener breakdown voltage V.sub.Z1 is dissipated by the Zener diode 514 as heat to prevent the voltage VDD from rising above the Zener breakdown voltage V.sub.Z1”). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuitry of AAPA to include the features of Melanson et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies.
Allowable Subject Matter
Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Hachiya (US Patent 7426121) discloses an output voltage detection circuit isolated switching power supply. 	Tsuruya (US Patent 7130204) discloses a switching power source apparatus. 	Xiong et al. (US Patent 6771521) discloses an active snubber for synchronous rectifier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838